Exhibit 10.1

Nevro Corp.

Amended and Restated Company Bonus Plan

1.

Purpose

This Nevro Corp. Amended and Restated Company Bonus Plan (the “Plan”) is
intended to provide an incentive for achievement of annual corporate goals and
to motivate eligible executives and employees of Nevro Corp. (the “Company”) and
its subsidiaries toward high achievement and solid business results, to tie
their goals and interests to those of the Company and its stockholders and to
enable the Company to attract and retain employees. The Plan amends and restates
in its entirety the Nevro Corp. Company Bonus Plan (the “Prior Plan”).  The
Plan, as amended and restated herein, is effective as of March 13, 2018 (the
“Effective Date”) and shall govern bonuses awarded for the annual performance
period commencing  January 1, 2018 and consecutive annual performance periods
thereafter (each of calendar year 2018 and such consecutive annual performance
periods, a “Performance Period”).  

2.

Eligible Employees

The Compensation Committee of the Board of Directors of the Company (the
“Committee”) and, with respect to individuals who are not executive officers of
the Company, the Chief Executive Officer of the Company (together with the
Committee, the “Administrator”) shall determine which employees of the Company
and its subsidiaries shall be eligible to participate in the Plan for a given
Performance Period (the “Eligible Employees”).  Participation in the Plan is in
the sole discretion of the Administrator.  Accordingly, an Eligible Employee who
is a participant in the Plan is in no way is guaranteed or assured of being
selected for participation in any subsequent Performance Period.

3.

Administration

The Committee shall administer the Plan in all respects for Eligible Employees
who are executive officers and, in respect of such executive officers, all
references to “Administrator” shall mean the Committee.  The Administrator shall
have the sole discretion and authority to administer and interpret the Plan.

4.

Bonus Determinations

(a)The bonus pool for each Performance Period shall be funded based upon Company
attainment of corporate performance objectives which are established for the
Performance Period by the Administrator (the “Performance Goals”).  The
Administrator shall determine a level of attainment for each Performance Goal,
may specify “threshold,” “target” and “stretch” levels of achievement or may
specify that a Performance Goal is merely subject to achievement or not, and
must specify the applicable percentage achievement corresponding to each level
of attainment, including, if applicable, any intermediate levels of attainment
(the “Achievement Level Factor”).  The weighting of each Performance Goal shall
also be specified by the Administrator, and the aggregate weightings may exceed
100%.

(b)The amount of bonus that can be earned by any Eligible Employee during the
Performance Period shall be based on the Eligible Employee’s target bonus
percentage (“Target Bonus Percentage”), which shall be established by the
Administrator and expressed as a percentage of the Eligible Employee’s base
salary or base wage.  Except as required by

 

 

 



--------------------------------------------------------------------------------

 

applicable law, overtime and double time wages for non-exempt Eligible Employees
are excluded from base salary and base wage rates.  Unless determined otherwise
by the Administrator, in its sole discretion, the maximum amount payable to any
Eligible Employee shall be two hundred percent (200%) of such Eligible
Employee’s Target Bonus Percentage in any given Performance Period.

(c)Each exempt employee’s bonus will be determined based on the Company’s
achievement of the Performance Goals, which shall be weighted as determined by
the Administrator in its sole discretion (the “Performance Mix”).   Bonus awards
for eligible non-exempt employees  shall not be based upon achievement of
Performance Goals, but shall be determined by his or her manager’s assessment of
the eligible non-exempt employee’s individual performance and contributions
relative to others in his or her organization, as determined in the sole and
absolute discretion of the manager.

(d)As soon as administratively practicable following the date financial
statements for the Performance Period are finalized and available from the
Company, the Administrator shall determine the achievement level of each
Performance Goal for the full Performance Period.  The corporate performance
component for each exempt Eligible Employee (the “Corporate Component”) shall be
the sum of the amount for each Performance Goal calculated by multiplying (1)
the Achievement Level Factor for the applicable Performance Goal times (2) the
weighting for such Performance Goal times (3) the Target Bonus Percentage for
the exempt Eligible Employee times (4) the exempt Eligible Employee’s annual
base salary and (5) any proration applied based on an employee’s new hire date
or any other change in position, as determined by the Administrator.

(e)An exempt Eligible Employee’s actual bonus payment (“Bonus Payment”) for a
given Performance Period will be weighted according to the exempt Eligible
Employee’s Performance Mix and calculated based on the Corporate Component and,
in the discretion of the Administrator, adjusted based on an individual
component (the “Individual Component”) determined by the exempt Eligible
Employee’s manager through consideration of such exempt Eligible Employee’s
individual performance and contribution during the Performance Period relative
to others in their organization.  For the avoidance of doubt, the achievement of
the Individual Component can be less than, equal to or greater than 100% and can
act to reduce (including to zero) or increase the Bonus Payment for an Eligible
Employee, as determined in the Administrator’s discretion.  The Administrator
will also have the authority to consider such Eligible Employee’s performance
and contribution relative to all Company employees at the same level in
determining an individual’s actual final Bonus Payment. Unless otherwise
determined by the Administrator, Eligible Employees who are on a Performance
Improvement Plan at the time bonuses are determined hereunder shall not be
entitled to a Bonus Payment.  

(f)Subject to Section 2(b) hereof, the Administrator may, in its sole discretion
and at any time, (i) pay bonuses (including, without limitation, discretionary
bonuses) to Eligible Employees under the Plan based upon such other terms and
conditions as the Administrator may in its discretion determine, (ii) increase,
reduce or eliminate any bonus otherwise payable under the Plan and/or (iii)
establish or modify Performance Periods.  The Administrator may determine the
amount of any reduction on the basis of such factors as it deems relevant, and
shall not be required to establish any allocation or weighting with respect to
the factors it considers.

(g)Subject to applicable law, the payment of a bonus to an Eligible Employee
with respect to the Performance Period shall be conditioned upon the Eligible
Employee’s

2

 

 

 



--------------------------------------------------------------------------------

 

employment by the Company on the date such payment is made; provided, however,
that the Administrator may make exceptions to this requirement, in its sole
discretion, including, without limitation, in the case of an Eligible Employee’s
termination of employment, retirement, death or disability.  Payment of bonuses
to Eligible Employees shall be made as soon as practicable, as determined by the
Administrator after the end of the Performance Period.

(h)For the avoidance of doubt and unless otherwise determined by the
Administrator, Employees not on the Company’s, or the applicable subsidiary’s,
payroll on or before the end of the Plan year will not be bonus eligible in that
Plan year.

5.

Amendment and Termination

The Company reserves the right to amend or terminate the Plan at any time in its
sole discretion.

6.

Tax Withholding  

The Company shall withhold all applicable taxes from any bonus payment made
under the Plan, including any federal, state and local or foreign taxes
(including, but not limited to, FICA and SDI obligations).

 

7.

No Effect on Employment or Service  

Nothing in the Plan shall interfere with or limit in any way the right of the
Company or any of its affiliates to terminate any Eligible Employee’s employment
or service at any time, with or without cause.  Except as may otherwise be
provided by applicable law or a binding written agreement entered into between
the Company and any Eligible Employee, an Eligible Employee’s employment with
the Company and its affiliates is on an at-will basis only.  The Company
expressly reserves the right, which may be exercised at any time and without
regard to when during a performance period such exercise occurs, to terminate
any individual’s employment with or without cause, and to treat him or her
without regard to the effect that such treatment might have upon him or her as
an Eligible Employee.

 

8.

Term of Plan

The Plan shall become effective as of the Effective Date, and it shall remain in
effect until all payments with respect to the applicable Performance Period have
been made.

 

9.

Unfunded Obligations

The rights of Eligible Employees under the Plan shall be unfunded and
unsecured.  Amounts payable under the Plan are not and will not be transferred
into a trust or otherwise set aside.  Neither the Company nor any subsidiary
shall not be required to establish any special or separate fund or to make any
other segregation of assets to assure the payment of any bonus under the Plan.  

 

10.

Rights Not Transferable

No rights of any Eligible Employee to payments of any amounts under the Plan
shall be sold, exchanged, transferred, assigned, pledged, hypothecated or
otherwise disposed of other

3

 

 

 



--------------------------------------------------------------------------------

 

than by will or by laws of descent and distribution, and any such purported
sale, exchange, transfer, assignment, pledge, hypothecation or disposition shall
be void.

 

11.

Governing Law

The Plan and the rights and obligations of the parties to the Plan shall be
governed by, and construed and interpreted in accordance with, the law of the
State of California (without regard to principles of conflicts of law).

 

12.

Section 409A

It is intended that the payments under this Plan comply with or be exempt from
Section 409A of the Code and the Department of Treasury regulations and other
interpretive guidance issued thereunder (“Section 409A”), including without
limitation any such regulations or other guidance that may be issued after the
Effective Date.  Accordingly, to the maximum extent permitted, this Plan shall
be interpreted to be in compliance with Section 409A and any payment hereunder
shall be made in compliance with or pursuant to an exemption from Section
409A.  

 

4

 

 

 

